                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE
                                     AT WINCHESTER

   UNITED STATES OF AMERICA                       )
                                                  )        Case No. 4:20-cr-4
   v.                                             )
                                                  )        Judge Travis R. McDonough
   JOSEPH SANTOS PENA                             )
                                                  )        Magistrate Judge Christopher H. Steger
                                                  )


                                               ORDER



           U.S. Magistrate Judge Christopher H. Steger filed a report and recommendation (Doc.

  147) recommending that the Court: (1) grant Defendant’s motion to withdraw his not guilty plea

  to Count One of the four-count Indictment; (2) accept Defendant’s guilty plea to Count One of

  the four-count Indictment; (3) adjudicate Defendant guilty of conspiracy to distribute 500 grams

  or more of a mixture and substance containing methamphetamine in violation of 21 U.S.C. §§

  841(a)(1), 841(b)(1)(A) and 846; and (4) order that Defendant remain in custody pending

  sentencing or further order of this Court.

           After reviewing the record, the Court agrees with Magistrate Judge Steger’s report and

  recommendation. Accordingly, the Court ACCEPTS and ADOPTS the magistrate judge’s

  report and recommendation (Doc. 147) pursuant to 28 U.S.C. § 636(b)(1) and ORDERS as

  follows:

        1. Defendant’s motion to withdraw his not guilty plea to Count One of the four count

           Indictment is GRANTED;

        2. Defendant’s plea of guilty to Count One of the four count Indictment is ACCEPTED;




Case 4:20-cr-00004-TRM-CHS Document 155 Filed 12/11/20 Page 1 of 2 PageID #: 809
     3. Defendant is hereby ADJUDGED guilty of conspiracy to distribute 500 grams or more

        of a mixture and substance containing methamphetamine in violation of 21 U.S.C. §§

        841(a)(1), 841(b)(1)(A) and 846; and

     4. Defendant SHALL REMAIN in custody until further order of this Court or sentencing in

        this matter which is scheduled to take place before the undersigned on March 19, 2021,

        at 9:00 a.m.

        SO ORDERED.

                                               /s/Travis R. McDonough
                                               TRAVIS R. MCDONOUGH
                                               UNITED STATES DISTRICT JUDGE




                                     2
Case 4:20-cr-00004-TRM-CHS Document 155 Filed 12/11/20 Page 2 of 2 PageID #: 810
